                                           Case 3:19-cv-01202-RS Document 43 Filed 12/04/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        MARIA BRAVO,
                                   6                                                         Case No. 19-cv-01202-RS, 19-cv-01203-RS,
                                                       Plaintiff,
                                   7                                                                    19-cv-01204-RS
                                                v.
                                   8                                                         STANDBY ORDER OF DISMISSAL
                                        LOS 3 AMIGOS TORTILLERIA, INC., et
                                   9    al.,
                                  10                   Defendants.

                                  11

                                  12          The Court has been informed that the above-entitled action has settled. Accordingly, the
Northern District of California
 United States District Court




                                  13   Court vacates all pretrial and trial dates. The parties are required to file a stipulation of dismissal

                                  14   by February 4, 2021. If a stipulation of dismissal is not filed by that date, the parties are ordered

                                  15   to appear on February 11, 2021, at 1:30 p.m. in Courtroom 3, 17th Floor of the San Francisco

                                  16   Courthouse and show cause why the case should not be dismissed. Failure to comply with this

                                  17   Order may result in dismissal of the case.

                                  18

                                  19          IT IS SO ORDERED.

                                  20

                                  21

                                  22   Dated: December 4, 2020
                                                                                         ______________________________________
                                  23
                                                                                                     Richard Seeborg
                                  24                                                               United States District Judge

                                  25

                                  26

                                  27

                                  28
